Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 1 of 12




                      EXHIBIT           C
       Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 2 of 12




                             UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS POWER,                                          CIVIL DIVISION

                                  Plaintiff,           Docket No.: 2:17-CV-00154-MRH

             vs.                                       Hon. Mark R. Hornak

HEWLETT-PACKARD              COMPANY,

                                 Defendants.

PLAINTIFF'S ANSWERS AND RESPONSES TO DEFENDANT HEWLETT-PACKARD
     COMPANY'S FIRST SET OF INTERROGATORIES AND REQUEST FOR
           PRODUCTION OF DOCUMENTS DIRECTED TO PLAINTIFF


       Plaintiff, Thomas Power, by and throughhis attorneys, Peter D. Friday, Esquire, Josh

Licata, Esquire,   Jesse   A. Drumm, Esquire and Friday & Cox LLC,     serves   the   followingAnswers
to Interrogatories and Responses to Requests for Production of Documents directed to Plaintiffs:

                                          INTERROGATORIES

        1.   Please   identify yourselfby providing your full name, address, date of birth, current

             employer (name/address) and occupation.

       ANSWER:             Thomas Patrick Power

                           424 Carothers A venue,   Apartment5
                           Carnegie, Pennsylvania15106

                           Date of Birth: 09/16/1955

                           Current Employer: None/ Not applicable.

                           Occupation: Plaintiff works as    an  insurance adjuster. and/or claims
                                       representative on     an "as-needed" basis for insurance

                                          companies in areas   affected by disasters.
              Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 3 of 12



              2.   Identify each person whom you expect to call            as an   expert witness at any hearing or

                   trial in this matter, and describe in complete detail the subject matter               on   which the

                   expert is expected to testify, the substance of the findings and opinions to which the

                   expert is expected to testify, the grounds for each opinion, and the substance of any

                   written report prepared by any such expert.

              ANSWER:             Objection. This Request seeks information protected by attorney-
                                  client privilegeand/or attorney work product doctrine. Plaintiff
                                  further objects to the extent that he has not yet identified any Rule
                                  26(a)(2) experts for trial.

                                  Subject to and without waiving said objections, Plaintiff will disclose
                                  the requested information in accordance with Federal Rule of Civil
                                  Procedure 26(a)(2)(D) and the Court's Initial Case Management
                                  Order.

              3.   Identify all persons (name/address) you contend have knowledge of the facts,

                   circumstances and events surrounding the Incident, the Product and/or any damages


                   sought   by you, or who otherwise has knowledge relevant to the               issues    in this   case.


                   For each such witness, state what you contend            is   their knowledge and identify any

                   documents concerning,        involvingor in any way related to           your response.

              ANSWER:             Objection. This Interrogatoryis objected     the grounds that that it is
                                                                                       on
                                  a contention Interrogatory,which is inappropriateat this stage of the

                                  litigation.1 Subject to and without waivingsaid objection:

                                  l.   Plaintiff, Thomas Power;
                                  2.   Unidentified Club Julian Fitness Employee;

                                  3.   Richard Sanderson; and

                                  4.   HP representative(s) and/or Rule 30(b)(6) Corporate Designee(s).




·1
     See   Fischer & Porter Co.   v.Tolson, 143 F.R.D. 93, 95 (E.D. Pa. 1992) (holding, inter alia, that contention
 interrogatories    are more   appropriate after a substantial amount of discovery has been conducted.)

                                                                2
          Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 4 of 12




          4.   Describe in complete detail all injuries, losses, expenses              or    damages for which you

               seek to recover        from this defendant, including without limitation in your description

               of each injury, the full amount of money damages you seek and the                       manner   in which

               that amount      was       calculated.

          ANSWER:           Please  Plaintiff's Complaintin Civil Action and Plaintiff's
                                           see

                            SupplementalInitial Disclosures pursuantto F.R.C.P. 26(a)(l).

          5.   Describe in complete detail the               manner    in which you contend the Incident occurred,

               including without limitation in your description the initial                 source   of ignition for the

               Incident and its exact location and identify any documents concerning, involvingor in

               any way related to your response.

          ANSWER:           Objection. This Interrogatoryis objected       on the grounds that that it is
                            a  contention Interrogatory,which is inappropriateat this stage of the
                            litigation.2 Plaintiff further objects to the extent that the terms "initial
                            source   of ignition" are vague. Plaintiff further objects to the extent
                            this Interrogatorycalls for a legal conclusion,and/or an expert
                            opinion.

                            Subject to and without waivingsaid objection, Plaintiff believes that
                            the at issue HP Elitebook Mobile Workstation and/or HP charger
                            overchargedand/or allowed one or more of the cells in at issue battery
                            to overheat, thereby causing an explosion. Examination of the at issue
                            batterypack revealed that the cells located closest to the fan ignited
                            and exploded.

                            As discovery in this matter is ongoing, Plaintiff reserves the right to
                            supplementthis Answer if and when information responsive to this
                            Interrogatorybecomes available.

          6.   Please describe in full and complete detail any and all injuries you claim to have

               sustained   as a   result of the Incident, stating'Which, if any, will be permanent. If you

               have recovered from               a   particular injury, please state the approximate date on which
                                      ·




               you recovered.


2Seeld.

                                                                   3
Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 5 of 12



ANSWER:         Please     Plaintiff's Complaintand Civil Action and the medical and
                           see

                billing records attached as Exhibit "A". As a further answer, Plaintiff
                has permanent scarring on his lower extremities and he continues to
                have issues with incontinency.

7.   Did you receive medical treatment for the injuries you sustained as a result of the
     Incident? If your answer is in the affirmative, please provide the following
     information:

                a.   The   name  and address of any and all persons or institutions from
                     which you received medical or other treatment for such injuries;
                b.   The approximate number of treatments received, setting forth as
                     accurately as possible the dates of such treatments and the treating
                     institution or person; and
                c.   An itemized account of all expenses incurred for such treatment,
                     setting forth which expenses have been paid by you and which have
                     not been paid by you.

ANSWER:         Yes.

                a.
                     Ross West View EmergencyMedical Services
                     5325 Perry Highway
                     Pittsburgh,PA 15229
                     Tele: (412) 931-8200
                     Fax: (412) 931-6708

                     UPMC Mercy Hospital
                     1400 Locust Street
                     Pittsburgh,PA       15219
                     Tele: (412) 232-8111
                     Fax: (412) 232-7583

                     Peter A. Dickinson, M.D.
                     Gateway Medical Group-UPMC
                     1100 Washington Avenue, Suite 115
                     Carnegie, PA 15106
                     Tele: (412) 279-8940
                     Fax: (412) 279-8871
                                     I




                     Paul Dafe Ogagan, MD
                     UPMC McKeesport Painter Building
                     500 HospitalDrive, Suite 8, 3rd Floor
                     McKeesport, PA 15132
                     Tele: (412) 664-3392


                                             4
              Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 6 of 12




                                           Maureen Lawlor, MD
                                           Three Rivers N ephrology & Hypertension Assoc., LLC
                                           1401 Forbes Avenue, Suite 350
                                           Pittsburgh,PA 15219
                                           Tele: (412) 232-8688

                                  b. Please        see   the medical and billing records attached         as   Exhibit "A".

                                  c.       Please see the medical and billing records attached as Exhibit "A,"
                                           Medicare lien documentation attached as Exhibit "B," and out-of-
                                           pocket expense documentation attached as Exhibit "C".

              8.   Describe in complete detail how you purchased                or   otherwise came into possession of

                   the Product       (including any and all component parts          or   accessories thereof) at issue in

                   this case,   including without limitation in your description the identity of the person

                   from whom you purchased                or   obtained the Product, the consideration or purchase

                   price you paid for the Product, when you purchased or first obtained the Product, any

                   accessories, parts manuals, instructions, worksheets, warranties, warnings                   or   other

                   materials    or       documents that accompanied the Product, any representations you

                   contend     were       made   by this defendant that you relied upon in the purchasing or

                   otherwise obtaining the Product, and               identify any documents concerning, involvingor

                   in any way related to your response.

              ANSWER:                Objection. This Interrogatoryis objected  on the grounds that that it is
                                     a  contention Interrogatory,which is inappropriateat this stage of the
                                     litigation.3 Subject to and without waivingsaid objections, Plaintiff
                                     purchased the at issue HP Elitebook Mobile Workstation,bearing
                                     model number HP8730w, HP-brand AC adaptor, bearing model
                                     number F3-07100343220C, and batterypack and/or cells from an
                                     unknown supplier/manufacturer      througheBay from Richard
                                     Sanderson on or about April 29, 2013, for $230, as evidenc'1d by the
                                     PayPal ledger attached as Exhibit "D".




3
    See id.


                                                                     5
              Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 7 of 12




              9.       Please state whether the Product       (including any and all component parts         or


                       accessories thereof) was modified, altered, serviced, repaired, damaged              or    otherwise

                       changed from its original condition from the time it allegedly left the possession or

                       control of the defendantuntil the time of the Incident and, if          so,   please describe how

                       it   was   modified, altered, serviced, damaged, repaired or otherwise changed, when and

                       by whom.

              ANSWER:                 After a diligent search, Plaintiff is without sufficient information to
                                      Answer this Interrogatory.As a further answer, Plaintiff did not
                                      modify, alter, service, repair, damage or otherwise change the
                                      Product and/or any of its components parts or accessories at any time
                                      prior to the Incident described in Plaintiff's Complaint.

              1   O.   Do you contend there      was a    design defect with respect to the Product       (including any

                       and all component parts      or   accessories thereof)? If   so,   please describe said design

                       defect in detail and state what you contend would be the appropriate alternative

                       design     including all facts supporting that such was feasible.

              ANSWER:                 Objection. This Interrogatoryis objected          the grounds that that it is
                                                                                          on
                                      a contention Interrogatory,which is inappropriateat this stage of the

                                      litigation.4 Plaintiff further objects to the extent this Interrogatory
                                      calls for a legal conclusion and/or an expert opinion. Subject to and
                                      without waivingsaid objections, yes. Please see Plaintiff's Complaint
                                      in Civil Action.

                                      As   further answer, Plaintiff contends the at issue Products
                                           a
                                                                                                ?
                                                                                                                   were
                                      defective in the followingways:




4
    See id.


                                                                   6
Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 8 of 12



           a.    The HP-brand AC adaptor, bearing model number F3-
                 07100343220C, was defective in that it overchargedthe cells
                 and/or batteries in the subject HP Elitebook Mobile
                 Workstation.

           b.    The HP Elitebook Mobile Workstation, bearing model number
                 HP8730w, and HP-brand AC adaptor, bearing model number
                 F3-07100343220C, collectively failed to recognize and prevent
                 throughmechanical, electronic, or other means that the
                 batteries and/or cells in the in the subject laptopfrom being
                 overcharged.

           c.    The HP Elitebook Mobile Workstation, bearing model number
                 HP8730w, and HP-brand AC adaptor, bearing model number
                 F3-07100343220C, independently and/or collectively failed to
                 recognize and prevent throughmechanical, electronic, or other
                 means the batteries and/or cells in the in the subject laptop
                 from overheating.

           d.    The thermal sensors and/or temperature regulators within the
                 HP Elitebook Mobile Workstation,bearing model number
                 HP8730w, and HP-brand AC adaptor, bearing model number
                 F3-07100343220C, collectively failed to recognize and prevent
                 throughmechanical, electronic, or other means the batteries
                 and/or cells in the subject laptopfrom being overcharged
                 and/or overheating.

           e.    The HP Elitebook Mobile Workstation, bearing model number
                 HP8730w, and HP-brand AC adaptor, bearing model number
                 F3-07100343220C, and/or any productliterature distributed
                 therewith collectively failed to warn consumers, including
                 Plaintiff, of the risks of bodily harm associated with using non-
                 HP brand batteries and/or cells, although it is not admitted
                 that the at issue batteries or cells were not HP approved.

           f.    The HP Elitebook Mobile Workstation, bearing model number
                 HP8730w, and HP-brand AC adaptor, bearing model number
                 F3-:-07100343220C, collectively failed to warn consumer?,
                 includingPlaintiff, via the internal software and/or software
                 logic that the batteries and/or cells installed in the at issue HP


                                   7
              Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 9 of 12



                                       Elitebook Mobile Workstation were non-HP brand/ HP non-
                                       HP approved batteries or cells. Plaintiff further contends that
                                       such warnings are commercially available on similar products,
                                       as evidenced by the screenshot attached hereto as Exhibit "E".

                                       Again, it is not admitted that the at issue batteries or cells were
                                       not HP approved.


                               Plaintiff reserves the right to supplementthis Answer if and when
                               information responsive to this Interrogatorybecomes available.

              11.   Do you contend there   was a   manufacturing defect with respect to the Product

                    (including any and all component parts     or   accessories thereof)? If    so,   please describe

                    said manufacturing defect in detail, when/where it occurred and state what you

                    contend would be the correct way to manufacture the Product         so as    to avoid that

                    defect.

              ANSWER:          Objection. This Interrogatoryis objected          the grounds that that it is
                                                                                 on
                               a contention Interrogatory,which is inappropriateat this stage of the

                               litigation.5 Plaintiff further objects to the extent this Interrogatory
                               calls for a legal conclusion and/or an expert opinion. Subject to and
                               without waivingsaid objections, yes. Please see Plaintiff's Complaint
                               in Civil Action and Plaintiff's Answer to InterrogatoryNo. 10.
                               Discovery in this matter is ongoing, and Plaintiff reserves the right to
                               supplementthis Answer if and when information responsive to this
                               Interrogatorybecomes available.

              12.   The defendant contends that the battery pack/cells in the Product at the time of the

                    Incident were not original to the Product. If you dispute that assertion, please state all

                    facts upon which you   rely in support of your position. Please include in your          answer


                    who you contend are the manufacturer of those battery pack/cells.

              ANSWER:          Objection, to the extent this Interrogatorycalls for a legal conclusion
                               and/or an expert opinion. Subject to and without waivingsaid
                               objections, Plaintiff is without sufficient information to Answer this
                               Interrogatoryat this time. However, it is not admitted that the at issue
                               batteries or cells were not HP approved. Discovery in this matter is

5
    See id.


                                                           8
Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 10 of 12




                   ongoing, and Plaintiff reserves the right to supplementthis Answer if
                   and when information responsive to this Interrogatorybecomes
                   available.

13.   Please state all dates and times when any expert acting on your behalf examined,


      inspected, tested   or   otherwise reviewed the Product (including any and all component

      parts or accessories thereof). As to each occasion, please state with specificity what

      they did.

ANSWER:            Objection. This Interrogatoryseeks information protected by
                   attorney-client privilegeand/or attorney work product doctrine.
                   Plaintiff further objects to the extent that he has not yet identified any
                   Rule 26(a)(2) experts for trial.

                   Subject to and without waiving said objections, Plaintiff will disclose
                   the requested information in accordance with Federal Rule of Civil
                   Procedure 26(a)(2) and the Court's Initial Case ManagementOrder.

                   As  a further Answer, Plaintiff's counsel and consultant examined and
                   tested the HP-brand AC adaptor, bearing model number F3-
                   07100343220C, against an exemplar HP-brand AC adaptor on or
                   about January 3, 2018. The purpose of the inspection and testing was
                   to make a threshold determination as to whether or not the at issue
                   HP-brand AC adaptor, bearing model number F3-07100343220C,
                   overcharged the batteries and/or cells in the subjectlaptop.

14.   Did you have any problems or issues with the Product prior to the Incident? If so,

      please state what those were, when you experienced them and what you did to correct

      or   fix them, if anything.

ANSWER:            Objection. This Interrogatoryis vague, confusing and the terms
                   "problemsor    issues" are undefined. Subject to and without waiving
                   said objections, Plaintiff did not experience any problems or issues
                   with the Product and its components parts overheating, exploding
                   and/or igniQ.D.g prior to this incident. In addition, Plaintiff did nQt
                   receive any warnings or system errors indicatingthat the batteries
                   and/or cells were not properly installed and/or were overheating,nor
                   did Plaintiff receive any warnings or system errors indicatingthe
                   batteries and/or cells were not manufactured by HP, Inc.




                                               9
Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 11 of 12




15. Please   identify in detail all witnesses you intend to call               at the   time of trial including

      name(s), residential address(es), business address(es) and date(s) ofbirth.

ANSWER:            Plaintiff will disclose the requested information in accordance with
                   Federal Rule of Civil Procedure 26(a)(3) and the Court's Initial Case
                   ManagementOrder. Plaintiff reserves the right to supplementthis
                   answer   if and when information responsive to this Interrogatory
                   becomes available.

16.   With respect to any and all communications between you and any agent                         or


      representative of defendant regarding the Incident             or   your injuries, please describe

      fully and in    complete detail the date, time, place and           identity of all persons, whether

      the communication        was    oral or written, and state the substance of the communication.

ANSWER:            Plaintiff      contacted by an individual from Texas who identified
                                was
                   himself  as an HP representative on or about August2016. The

                   representativeasked Plaintiff if he would be willing to send him the at
                   issue laptop. Plaintiff informed the individual that he was represented
                   by the undersigned and the call was terminated.

17.   Do you anticipate the need for future medical treatment for the injuries you allegedly

      sustained   as a    result of the Incident? If your   answer        is   in the affirmative, please

      provide the followinginformation:

                     a.   The injury for which you require future medical treatment;
                   b.     The type of treatment that will be required;
                     c.   The approximate date on which you will undergo such future medical
                          treatment;
                     d.   The reason for the future medical treatment; and
                     e.   The name and address of the physician or medical professional who
                          will be providing the future medical treatment.

ANSWER:            Y es. Plaintiff anticipates ongoing medication management and plans
                   to seek additional treatment with a urologistfor his ongoing
                   incontinence issues.




                                                  10
Case 2:17-cv-00154-MRH Document 112-3 Filed 02/02/21 Page 12 of 12




18.   Are you claiming lost income                 or   lost earning capacity   as a   result of the Incident? If

      your   answer        is   anythingother than        an   unqualified "no," please state    as   accurately as

      possible:

                      a.        The dates during which you were incapacitated from working;
                      b.        The average weekly income received by you in the two years prior to
                                the Incident; and
                      c.        The amount of financial loss suffered by you as a result of your lost
                                time from work.

ANSWER:               Objection, to the extent this Interrogatoryrequires an expert
                      economic loss and/or expertmedical opinion. Subject to and without
                      waivingsaid objection, yes.
                      a.        Plaintiff   was   totally incapacitated for approximatelysix months.
                      b. Undetermined. Plaintiff works            as a sub-contractor. The pay for
                                which varies job-to-job.Plaintiff typically works on a production
                                schedule basis, earning no less than $1,000/ day, when employed;
                                and
                      c.        Plaintiff's financial loss are undetermined. Plaintiff reserves the
                                right to supplementthis Answer in accordance with the Federal
                                Rules of Civil of Procedure, when and if information responsive to
                                this request becomes available.

19.   If you have been            a   party to any other lawsuits in which you alleged personal injury

      damages, please state: the court and docket number of each such lawsuit; the names

      of all parties to each such lawsuit; the facts underlyingeach such lawsuit, including

      the injuries that you claimed to have suffered; and the ultimate resolution                       or


      disposition of each such lawsuit, including the amount of any settlement                         or    award.

ANSWER:               No.




                                                           11
